Citation Nr: 1241292	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an increased rating for lumbar spine disability, currently evaluated as 40 percent disabling, to include the issue of entitlement to a compensable evaluation prior to January 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980 and from May 1987 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran's left shoulder acromioclavicular osteoarthritis had its onset during active service.

2.  Prior to January 5, 2006, the Veteran's lumbar spine disability included arthritis and was productive of functional limitations consistent with limitation of motion; there was no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest.

3.  From January 5, 2006, forward, the Veteran's lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 has been productive of limitation of motion of 25 degrees, at worst, of forward flexion of the thoracolumbar spine with pain and no evidence of unfavorable ankylosis of the spine or incapacitating episodes of intervertebral disc syndrome requiring bed rest for 6 weeks during the past 12 months.

4.  The Veteran's radiculopathy of the right lower extremity is productive of mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's radiculopathy of the left lower extremity is productive of mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The Veteran's left shoulder acromioclavicular osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial disability rating of 10 percent, and no more, prior to January 5, 2006, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5235-5243 (2011).

3.  The criteria for an initial disability rating in excess of 40 percent from January 5, 2006, forward, for lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2011).

4.  The criteria for a separate evaluation of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a separate evaluation of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The grant of service connection for a left shoulder disability constitutes a full grant of the benefits sought as to this disability.  As such, no discussion of VA's duty to notify or assist is necessary as to that issue.  Regarding the lumbar spine disability, VA's notice requirements were satisfied in letters dated August 2004, December 2005, March 2006, February 2008, and March 2010.  All development indicated under the facts and circumstances of this case has been accomplished.  Multiple examinations were conducted by VA during the course of the appeal.  

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records are silent for any findings or treatment related to the left shoulder until an August 2004 examination, which stated that the Veteran was diagnosed as having left acromioclavicular (AC) osteoarthritis.  This examination was conducted prior to the Veteran's discharge from his second period of service in September 2004.  The examiner noted that the subjective factor was pain and the objective factor was arthritis on x-ray.  

During the July 2008 post-service VA examination, the Veteran stated that his left shoulder pain began about 10 years before.  In a June 2009 addendum, the VA examiner stated that x-rays taken in July 2008 showed very subtle and slight degenerative arthritis of the left AC joint.  The examiner opined that the arthritis appeared to be age-related process and not related to or caused by his inservice activity.  

Based on the record, a current disability of osteoarthritis of the left AC joint is shown.  The Board notes that the Veteran's statement during the July 2008 VA examination that pain in the left shoulder began 10 years before, and thus began during service, is competent.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  The Veteran's statement is also credible as it is supported by the August 2004 examination results showing that his left shoulder disability and related pain preceded discharge.  Although the June 2009 opinion stated that the Veteran's current AC arthritis is age-related, the evidence shows that the disability began during his second period of service and, therefore, service connection is warranted.  

III.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In the rating decision on appeal, the Veteran was granted service connection for lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 and was assigned a noncompensable rating, effective October 2004.  In the February 2006 rating decision, a higher disability rating of 40 percent was granted for the lumbar spine disability, effective January 5, 2006.  

The Veteran's spine disability has been rated under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
Spine.......................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis                                20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.....................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Following a careful review of the record, the Board finds that prior to January 5, 2006, a 10 percent disability rating is warranted.  

The Veteran's service treatment records show functional limits as to lifting and running imposed on him by reason of his back disability, together with records suggesting a limitation of motion.  In August 2004, prior to his release from service, the Veteran was afforded a VA examination.  At that time, he complained of having constant pain in the lower back 8 out of 10 in severity that was burning, sharp, and cramping in nature.  The Veteran stated that there was no functional impairment and he did not lose time at work from his spine disability.  Examination of the spine revealed normal range of motion and no muscle spasm, radiating pain, or tenderness.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination and there was no signs of intervertebral disc syndrome.  X-rays of the lumbar spine revealed degenerative arthritis, joint narrowing, and joint irregularity.  

In light of the x-ray findings of arthritis and the Veteran's complaints of pain, together with the functional limits in service that were attributed to the Veteran's back disability, the Board considers that with the resolution of reasonable doubt in the Veteran's favor, a 10 percent disability rating is warranted prior to January 5, 2006.  

Review of the evidence from January 5, 2006, forward, shows that the evidence does not support a rating higher than 40 percent for the Veteran's spine disability.  

During the January 2006 VA examination, the Veteran complained of having pain in the lower back that was constant and travels to the sides and right leg and was 10 out of 10 in severity.  The pain was described as squeezing, burning, aching, oppressing, sharp, and cramping in nature.  He stated that the pain did not cause incapacitation, but did limit his ability to lift heavy objects, walk, and sit.  Physical examination revealed no radiating pain on movement, muscle spasm, tenderness, or ankylosis.  Range of motion was 25 degrees flexion, 20 degrees extension, 10 degrees right and left lateral flexion, and 15 degrees right and left rotation.  Pain was noted at the end of each movement.  The examiner found that pain additionally limited joint function after repetitive use, but was unable to measure in degrees the additional limitation without resorting to speculation.  There was no sign of intervertebral disc syndrome.  

During the February 2008 VA examination, range of motion testing revealed 60 degrees flexion with pain at 40 degrees, 20 degrees extension with pain at 10 degrees, and 30 degrees right and left flexion and rotation with pain at 20 degrees.  Joint function was found to be additionally limited by pain, which caused no additional loss of motion.  Signs of intervertebral disc syndrome was found, but did not cause any bowel, bladder, or erectile dysfunction.  The Veteran stated that over the past 12 months he had one episode of an incapacitating episode that lasted 4 days and was spent in the hospital.  

In an April 2010 VA examination, the Veteran's range of motion of the spine was 80 degrees flexion, 20 degrees extension, 25 degrees right and left lateral flexion, and 30 degrees right and left lateral rotation.  The examiner noted that there was no pain or additional limitation following repetitive motion.  The Veteran stated that he did not have any incapacitating episodes within the last 12 months.  

The evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent rating, even after consideration of pain, weakness and other symptoms described in DeLuca as the Veteran has movement of his back, though limited.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

As noted above, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  On review of the evidence, evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not provide for a higher rating than the 40 percent.  

In this regard, during the VA examinations the Veteran reported only one episode lasting 4 days requiring bed rest over the previous 12 months.  Prior to 2008, the Veteran did not show signs of intervertebral disc syndrome and during the April 2010 examination, the Veteran stated that he did not have any incapacitating episodes within the previous 12 months.  The medical records on file do not show the Veteran having had incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician-having a total duration of at least six weeks during the past 12 months.  

Finally, although the Veteran's lumbar back disability does not warrant a rating higher than 40 percent, the Board finds separate disability ratings are warranted for radiculopathy of the right and left lower extremities.  During the January 2006 VA examination, the Veteran complained of pain radiating to the sides and down the right leg.  Straight leg testing was positive on the right.  Later, the Veteran was found to have sensory deficit of the left lateral thigh during the February 2008 VA examination, which was attributed to the sciatic nerve, and the Veteran was diagnosed as having decreased sensation to light touch of the left lateral thigh.  During the April 2010 VA examination, the Veteran had a deficit to light touch on the right lower extremity.  Based on the medical evidence regarding the Veteran's radiculopathy, the Board finds that the Veteran's disability is productive of mild incomplete paralysis of the sciatic nerve and separate 10 percent ratings for the right and left lower extremities are warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities such as bowel or bladder impairment, so as to warrant a separate evaluation on that account.

In sum, the Board finds that the criteria for a 10 percent rating prior to January 5, 2006, has been met.  The criteria for a rating in excess of 40 percent from January 5, 2006, forward, have not been met.  The criteria for a separate 10 percent rating, but no higher, for the right and left lower extremity radiculopathy have been met.  38 U.S.C.A. § 5107(b).  

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected lumbar spine disability is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for left shoulder acromioclavicular osteoarthritis is granted.

A 10 percent disability rating for lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 prior to January 5, 2006, is granted subject to the law and regulations governing payment of monetary benefits,

Entitlement to a disability rating in excess of 40 percent after January 5, 2006, for lumbar spondylosis, degenerative disc disease L4-5 and L5-S1, and first degree spondylolisthesis of L-5 is denied.

A separate 10 percent disability rating for radiculopathy of the right lower extremity is granted subject to regulations governing the payment of monetary benefits.

A separate 10 percent disability rating for radiculopathy of the left lower extremity is granted subject to regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


